83772: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32852: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83772


Short Caption:SHAHROKHI VS. DIST. CT. (BURROW)Court:Supreme Court


Related Case(s):78771, 78771-COA, 79336, 79336-COA, 79992, 79992-COA, 80277, 80277-COA, 80447, 80447-COA, 81218, 81218-COA, 81791, 81791-COA, 81978, 81978-COA, 82245, 82803, 83164, 83558, 83662, 83682, 83726


Lower Court Case(s):Clark Co. - Eighth Judicial District - D581208Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Rehearing Denied


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAli Shahrokhi
					In Proper Person
				


Real Party in InterestKizzy Burrow
					In Proper Person
				


RespondentDawn Throne


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/15/2021Filing FeeFiling Fee Paid. $250.00 from C&H Couriers.  Check no. 1057. (SC)


11/15/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus or in the Alternative, Writ of Prohibition. (Exhibits attached) (SC)21-32617




11/15/2021MotionFiled Proper Person Emergency Motion Pursuant to NRAP 27(e) for an Immediate Stay on Portion of the Trial Court Order, Sua Sponte Placing Pre-Restriction Filings on the Petitioner without a Hearing and No Opportunity to be Heard or Oppose in Direct Violation of Shahrokhi's First Amendment Right To Free Speech and Petition the Courts. (SC)21-32618




11/16/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED." fn1 [In light of this order, petitioner's emergency motion for a stay is denied as moot.] NNP21 - EC/KP/DH (SC)21-32852




11/17/2021Filing FeeRehearing Fee Paid. $150.00 from C & H Couriers LLC check no. 99003. (SC)


11/17/2021Post-Judgment PetitionFiled Proper Person Petition for Rehearing Pursuant to NRAP Rule 40. (SC)21-33145




11/30/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). NNP21 - EC/KP/DH (SC)21-34040





Combined Case View